Citation Nr: 0211364	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7,930.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (COWC) dated in January 2001, which denied 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $7,930.  A personal hearing was held 
before a member of the Board at the RO (i.e., a Travel Board 
hearing) in April 2002.


FINDINGS OF FACT

1.  From November 1999 through September 2000, the veteran 
received VA pension benefits; his countable income for this 
period was in excess of the maximum allowable rate; this 
resulted in the creation of an overpayment in the amount of 
$7,930.  

2.  The veteran intentionally failed to accurately report his 
income in order to receive VA pension benefits to which he 
was not entitled.  



CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $7,930 is precluded because of bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from September 1974 to 
February 1975.

The veteran was initially awarded pension benefits in 
September 1998, effective in April 1998.  Subsequently, after 
he informed the VA that his wife had begun working, his 
pension benefits were terminated.  In May 1999, he submitted 
an eligibility verification report (EVR), in which he 
indicated that his wife had stopped working in March 1999, 
and that there was no other family income, except VA 
compensation, which he was receiving at the 20 percent rate.  

In May 1999, he was awarded pension benefits, effective in 
April 1999.  This award granted him pension benefits at the 
rate for a veteran with a spouse and child, effective April 
1, 1999, and for a veteran with a spouse, effective June 16, 
1999, because his son reached the age of 18 on that date.  

The award letter notifying him of this award also informed 
him that the pension benefit was paid to make up the 
difference between countable annual income and the maximum 
annual pension rate.  He was informed that his award was 
based on countable annual income of $0, which included $0 in 
Social Security income, for himself, his wife, and his 
dependent son.  He was further informed that the rate of 
pension was directly related to his and his family's income, 
that adjustment to his payments must be made whenever the 
income changed, and that the VA must be notified immediately 
if he received any income from any source other than that 
shown, or if there were any changes in the income shown.  He 
was further informed that failure to report income changes 
could result in the creation of an overpayment which would 
have to be repaid.  

In an EVR submitted in June 1999, the veteran again claimed 
that he had no income.  He also claimed that his son, who 
reached the age of 18 in June 1999, was a student.  He did 
not submit any verification of school attendance, and his 
benefits were not adjusted to include his son as a dependent.  

In an EVR dated in April 2000, the veteran reported that he 
had not received any income, including Social Security 
benefits, during 1999.  He stated that he would be receiving 
Social Security benefits beginning in May 2000; elsewhere, he 
noted he would begin drawing Social Security benefits in May 
1999.  

In April 2000, he was asked to submit a copy of his Social 
Security award letter, showing the monthly benefit rate, the 
effective date, and any retroactive payments included in the 
initial payment.  He did not respond, and was again requested 
to submit a copy of the Social Security award letter in 
August 2000.  

Due to his failure to respond, the VA requested the 
information directly from the Social Security Administration 
(SSA), which responded, in August 2000, that the veteran's 
date of entitlement was May 1998, and that he had received a 
lump sum payment of $5,495 for 1998, paid in November 1999, 
and a lump sum payment in the amount of $9,096 for 1999, paid 
in November 1999.  His regular monthly benefit, beginning in 
December 1999, was $815.  

In August 2000, the veteran was informed that due to this 
information received from SSA, the VA proposed to reduce his 
monthly benefits from the $981 per month in pension to $188 
per month in compensation at the 20 percent rate.  He was 
advised that the reduction would not be made for 60 days in 
order for him to submit evidence showing that the adjustment 
should not be made.  He was also informed that if he 
continued to accept payment at the current rate for the next 
60 days, and the payments were reduced, he would have to 
repay all or part of those benefits.  

In October 2000, the veteran submitted a copy of a Social 
Security award letter dated in August 1999, which informed 
him that he was entitled to receive Social Security 
disability benefits beginning May 1998.  He was informed that 
he was due $785 per month beginning May 1998, and $796 per 
month beginning December 1998.  He was informed that the past 
due benefits were being withheld until it was determined 
whether he received Supplemental Security Income (SSI) during 
the relevant time period.  He was also informed that lawyer's 
fees in the amount of $2,766, representing 25 percent of past 
due benefits for the veteran's family, would be withheld from 
his payment.  

Also received was a copy of a letter from the veteran's 
lawyer to the veteran, dated in January 2000, which explained 
that the back benefits covered the period from May 1998 
through June 1999, and should be in the amount of $11,067.  
With $2,766.75 paid to the lawyer, the veteran should have 
received $8,300.25.  

In a report of contact with the SSA in October 2000, the VA 
was informed that the veteran had received payments of $5,495 
and $9,096 in November 1999, which were after the attorney's 
fees were withheld.  

In October 2000, the VA received data from the SSA showing 
that the veteran received $785 per month for the period from 
May 1998 through November 1998; $796 per month for the period 
from December 1998 through November 1999; and $815 per month 
beginning in December 1999.  

In addition, the veteran's son received a separate payment in 
the amount of $392 per month for the period from May 1998 
through November 1998; and $398 per month for the period from 
December 1998 through May 1999.  He was not due anything 
beginning June 1999.  

Based on this information, in October 2000, the veteran's 
pension benefits were terminated effective in December 1999, 
and he was awarded compensation benefits at the 20 percent 
rate instead, as the greater benefit.  

He was informed of this action in October 2000.  By separate 
letter from the Debt Management Center dated in November 
2000, he was informed that the change in benefits had 
resulted in a pension overpayment of $7,930 which must be 
repaid.  

He requested a waiver of recovery of the overpayment, and the 
current appeal ensues from the COWC's January 2001 denial of 
his claim.  

At a Board hearing on appeal in April 2002, the veteran 
stated that he felt he should be entitled to receive VA 
pension benefits up until the date he began receiving Social 
Security benefits, which he said was in September 1999.  He 
feels that the VA is claiming that he began receiving his 
Social Security payments in June 1999.  Also, he claims that 
of the two lump sum payments he received in November 1999, 
the one for about $5,000, was for his son.  Since his son was 
over the age of 18 and not his dependent at the time he 
received the payment, the income should not count for the 
veteran, he argues.  In addition, he asserts that the amounts 
attributed to him did not include the amounts withheld for 
attorney's fees.  The veteran also claims that he was not 
drawing Social Security benefits at the same time he was 
receiving VA pension.  He said he is still receiving Social 
Security benefits.  

II.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained and he has not 
identified additional relevant evidence that has not already 
been secured.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

A.  Validity of the debt

The VA pension overpayment in the amount of $7,930 was 
created due to the veteran's failure to notify the VA of the 
receipt of Social Security benefits beginning in 1999, 
including a lump sum retroactive award received in November 
1999.  The veteran's contentions raised at his hearing in 
April 2002, regarding the date VA began counting the Social 
Security income, and the amount of Social Security income 
attributed to him by the VA, raise the raise the issue of the 
validity of the debt, which is implicit in the issue of 
waiver.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  The pertinent regulation regarding 
computation of income for improved pension purposes provides 
that payments from any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).

In calculating the overpayment, the VA counted $8,300 in 
past-due benefits, as income received in November 1999.  Such 
income must be counted as income during the 12-month 
annualization period in which it was received.  This means 
that the $8,300 lump sum is considered as income for the 
period from December 1999 through December 2000.  To 
determine total annual income, that sum must be added to the 
recurring Social Security benefits received during that time 
period, in the amount of $815 per month, or $9,780 per year.  
When adjusted for medical expenses, his annual income for the 
12-month period beginning December 1999 was $17,368.  The 
maximum allowable income for the receipt of pension benefits 
for that period for a veteran with a spouse was $11,773.  
Accordingly, for the period from November 1999 through 
September 2000, the veteran's countable income exceeded the 
maximum allowable rate, resulting in the overpayment at 
issue.  

The veteran contends that he should be entitled to receive VA 
pension benefits up until the date he began receiving Social 
Security benefits, which he said was in September 1999.  He 
feels that the VA is claiming that he began receiving his 
Social Security payments in June 1999.  However, the 
overpayment was calculated based on payments received 
beginning in November 1999, and not June 1999 as claimed by 
the veteran.  Further, since he testified that he actually 
began receiving Social Security benefits in September 1999 
(an assertion which is borne out by the Social Security award 
letter of August 1999), the VA's calculation based on 
payments received beginning in November 1999 was actually to 
his benefit.  

The veteran also claims that the VA counted income of his 
son, and attorney's fees, in the calculation of the Social 
Security lump sum received in November 1999.  He said that of 
the two lump sum payments received in November 1999, the 
payment for about $5,000 was for his son.  Since his son was 
over the age of 18 and not his dependent at the time he 
received the payment, the income should not count for the 
veteran, he argues.  In addition, he asserts that the amounts 
attributed to him did not include the amounts withheld for 
attorney's fees.  

While there does appear to be a discrepancy in the 
information provided from SSA as to the amount of the lump 
sum paid the veteran for past-due benefits, the VA used the 
lowest amount in calculating the overpayment.  In this 
regard, the VA's calculations were based on a lump sum 
payment of $8,300.  According to the August 1999 letter from 
SSA, as well as the January 2000 letter from the veteran's 
attorney, this sum is 75 percent of the total past-due 
benefits owed the veteran for the period from May 1998 to 
June 1999 ($11,067), less attorney's fees of 25 percent 
($2,766).  Thus, attorney's fees were not included.  This 
amount is also substantially less than the $14,591, after 
deduction for attorney's fees, reported by SSA in August 2000 
and October 2000 as having been paid the veteran in November 
1999, and does not include any amounts received for the 
period from July 1999 through October 1999.  Additionally, 
the amount of $8,300 does not, by anyone's statement, include 
income attributable to the veteran's son.  

Thus, contrary to the veteran's argument, only his Social 
Security income was considered, after attorney's fees, and 
all discrepancies in information received from SSA were 
resolved in the veteran's favor.  

The veteran also claims that he was not drawing Social 
Security benefits at the same time he was receiving VA 
pension.  This argument is simply not credible.  By his own 
admission, he began receiving Social Security benefits in 
September 1999, and the evidence clearly shows that he 
continued to receive VA pension benefits until October 2000.  

Therefore, the overpayment of $7,930 was calculated based on 
the resolution of all doubt in the veteran's favor, and the 
debt was properly created.

B.  Waiver

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his Social Security income constituted bad faith.  
In particular, his affirmative report that he was not 
currently receiving Social Security benefits on the April 
2000 EVR, followed by his failure to provide requested 
information regarding his Social Security income until 
October 2000, after he was informed that his payments would 
be reduced, demonstrates an intent to seek unfair advantage 
with regard to VA pension benefits.  Further, he had been 
informed of the likely consequences; and his intentional 
failure to report income resulted in a loss to the government 
in the amount of the overpayment.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as the 
veteran's financial status, are not for application.  
Moreover, the evidence on the issue of bad faith is not so 
evenly balanced as to create a reasonable doubt, and 38 
U.S.C.A. § 5107(b) is not for application.  For these 
reasons, the waiver claim must be denied.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $7,930 is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

